J-A25037-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.R., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.R.                            :
                                               :
                                               :
                                               :
                                               :   No. 296 WDA 2022

               Appeal from the Order Entered February 28, 2022
    In the Court of Common Pleas of Erie County Civil Division at No(s): 225
                                   of 2021

    IN THE INTEREST OF: A.V., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.V.                            :
                                               :
                                               :
                                               :
                                               :   No. 297 WDA 2022

               Appeal from the Order Entered February 28, 2022
    In the Court of Common Pleas of Erie County Civil Division at No(s): 224
                                   of 2021


BEFORE: KUNSELMAN, J., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                         FILED: OCTOBER 28, 2022

       A.R. and A.V. (the Children),1 by Steven George, Esquire, their guardian

ad litem (GAL), appeal from the February 28, 2022, orders entered in the Erie

County Court of Common Pleas, which adjudicated them dependent and

____________________________________________


1A.R. was born in March 2021 and A.V. was born in August 2017.            See
Dependency Ct. Op., 4/19/22, at 1.
J-A25037-22


conditioned A.C.’s (Mother) visitation with them based on her drug test

results. The Children assert, inter alia, that the dependency court erred by

conditioning Mother’s visits on her drug test results without clear and

convincing evidence that the condition was in their best interests or that the

visits posed a grave threat to the Children. Erie County Office of Children and

Youth (OCY) has filed a motion to dismiss the appeal for mootness because

Mother’s parental rights were recently involuntarily terminated. Based on the

following, we quash the appeal and deny OCY’s motion as moot.

       The dependency court set forth the following relevant background

concerning this case:

             [The Children] were removed from Mother’s care by
       Emergency Protective Order on October 12, 2021,[2] and on
       October 26, 2021, an Adjudication and Disposition Hearing was
       held. Initially, Mother did not appear for the Hearing, and after
       testimony presented by [OCY], the Hearing Officer found the
       allegations set forth in the Dependency Petition were
       substantiated. Mother then appeared at the conclusion of the
       Hearing, and the following treatment plan was put in place:

          1. Participate in an agency-approved, hands-on parenting
          program, and follow all recommendations until successfully
          completed;

          2. Participate in a mental health evaluation and follow all
          recommendations to include therapy and medication
          management if deemed therapeutically appropriate.
          Further, [Mother] will sign all necessary releases from the
          provider and [OCY] in order for [OCY] to obtain the
          evaluation and verify services;
____________________________________________


2The Children were then placed in the same foster home. See Dependency
Ct. Op. at 2.


                                           -2-
J-A25037-22



        3. Participate in a Drug and Alcohol Assessment through Erie
        County Offices of Drug and Alcohol and follow all
        recommendations.        [Mother] will sign a release of
        information from the provider and [OCY] in order for [OCY]
        to obtain the assessment and recommended services;

        4. Participate in domestic violence counseling and follow all
        recommendations. Further, [Mother] will sign all necessary
        releases from the provider and [OCY] in order for [OCY] to
        verify services and participation;

        5. Refrain from the use of drugs and alcohol and participate
        in random urinalysis through Esper Treatment Center;

        6. Obtain and/or maintain safe and secure housing,
        including residing with appropriate individuals, and provide
        [OCY] with a signed lease;

        7. Obtain and/or maintain gainful employment or another
        form of legal income in order to meet the needs of the
        [C]hildren.    Further, [Mother] will provide [OCY] with
        verifiable proof of income, and;

        8. Maintain weekly contact with the caseworker and attend
        any and all scheduled meetings with the caseworker in order
        to provide and receive updates.

     [The court also ordered Mother to have supervised visitation at an
     agency approved location. The court stated the visitation could
     increase with frequency and duration and decrease in supervision
     according to Mother’s progress with the court-ordered services
     and her ability to demonstrate stability. The court further stated
     that if Mother appeared to be under the influence at the time of
     the visitation, it would be cancelled.]

          The first Permanency Review Hearing was held on January
     26, 2022, before the [dependency c]ourt. Mother was present
     and represented by Attorney Emily Merski, and Attorney Amy
     Jones represented [OCY]. [The Children] were not present;
     however, they were represented by their [GAL].

           Upon [her] arrival at the Hearing, the [c]ourt sent Mother
     to the Erie County Adult Probation Department to submit to

                                    -3-
J-A25037-22


     urinalysis testing; Mother tested positive for Fentanyl. The
     urinalysis results were provided to Mother and the parties on the
     record. Despite the results, Mother denied using Fentanyl and
     denied knowing how it got into her system.

           Additionally, the [c]ourt heard testimony that Mother was
     not engaging in the services identified in her treatment plan or
     was not keeping in regular contact with [OCY]. Despite behavioral
     issues, at the onset, [the Children] were doing well in their foster
     home. Ultimately, the [c]ourt found that Mother had been
     minimally compliant with the permanency plan and had made
     minimal progress towards alleviating the circumstance which
     necessitated [the Children’s] original placement.           At the
     conclusion of the Hearing, the goal remained reunification, and
     the second Permanency Review Hearing was scheduled for May
     2, 2022.

            On February 18, 2022, [OCY] filed a Motion for Change in
     Visitation, averring that since the January 28, 2022 Permanency
     Hearing, Mother had seven (7) urinalysis tests scheduled; two (2)
     were positive for Fentanyl, one (1) was presumed positive (could
     not produce), two (2) were no show positives, and two (2) were
     negative.1 Based on Mother’s continued use of Fentanyl, [OCY]
     requested that the [c]ourt condition Mother[’]s visitation on clean
     urinalysis results. The GAL filed a written response on behalf of
     [the Children], objecting to [OCY]’s request. The [c]ourt granted
     [OCY]’s Motion, indicating as follows:

        The [c]ourt is not limiting Mother’s visitation, just
        conditioning the visits on Mother’s sobriety. It is not
        in [the Children’s] best interest to have visits with Mother
        while she is repeatedly testing positive for Fentanyl.

     Specifically, the [o]rder stated, “in the event that a positive
     urine result is received, the mother shall not have a visit
     until the next clean urine.” Thereby, conditioning the visits on
     Mother’s own actions. . . .
     ____________________________

        1 Prior to filing this Motion, Mother’s last visit with [the
        Children] was on 02/02/2022. It [was] unknown to the
        [c]ourt why no visits occurred between February 2, 2022,
        and the filing of the Motion.


                                    -4-
J-A25037-22


Dependency Ct. Op. at 1-3 (record citations omitted; some emphases in

original and some added).

        The Children filed timely notices of appeal and Pa.R.A.P. 1925(a)(2)(i)

concise statements of errors complained of on appeal.3 The dependency court

filed a Rule 1925(a) opinion on April 19, 2022.

        Subsequently, this Court issued a rule on the Children to show cause

why the order was, as they claimed, appealable under Pa.R.A.P. 313. See

Order, 3/30/22, citing Interest of J.M., 219 A.3d 645 (Pa. Super. 2019)

(order, continuing the dependency permanency review hearings for court

administration to determine location and time of future hearings and directing

that no home passes will be granted if any child or parent tests positive for

drugs, was quashed as interlocutory and not collateral). The Children’s GAL

filed a response. This Court thereafter discharged the rule to show cause but

referred the matter to the merits panel. See Order, 4/13/22.

        Meanwhile, a permanency review hearing was held before the

dependency court on May 2, 2022. The court ordered that [the Children’s]

permanency goal be changed to adoption and OCY move forward with filing

petitions to terminate parental rights. Eight days later, OCY filed petitions for

the involuntary termination of Mother’s parental rights.         An evidentiary

hearing was held on July 14, 2022, before the orphans’ court. On August 11,


____________________________________________


3   This Court consolidated the Children’s appeals sua sponte on April 13, 2022.


                                           -5-
J-A25037-22


2022, the orphans’ court issued decrees involuntarily terminating Mother’s

parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (a)(2), (a)(5), and (b).4

See Orphans’ Ct. Docket Nos. 28A In Adoption 2022 & 28 In Adoption 2022.

       As mentioned above, on October 5, 2022, OCY filed a motion to dismiss

the appeal for mootness pursuant to Pa.R.A.P. 1972(a)(4) (any party may

move to dismiss for mootness).5 We note, with disapproval, the Children’s

GAL has not filed a response.

       The Children raise the following issues before this Court:

       1. Whether the [dependency] court’s February 25, 2022 order
       regarding visitation is appealable pursuant to Pa.R.A.P. 313 and
       the collateral order doctrine[?]

       2. Whether the [dependency] court erred by tying all of the
       [C]hildren’s visitation with Mother to Mother’s drug test results[?]

The Children’s Brief at 3.

       In the Children’s first argument, they claim the February 28th orders

are appealable pursuant to collateral order doctrine. Appealability implicates

this Court’s jurisdiction to review controversies. See Kulp v. Hrivnak, 765

A.2d 796, 798 (Pa. Super. 2000) (“[Since we] lack jurisdiction over an



____________________________________________


4 The court also terminated the rights of the Children’s father, A.R.         As
indicated supra, the appeal before us only relates to Mother.

5 OCY filed a previous motion to dismiss the appeal for mootness on May 27,
2022, which followed entry of the goal change order but before the termination
decrees were issued. This Court issued an order on June 27, 2022, denying
the application “without prejudice” to be raised again. Order, 6/27/22.


                                           -6-
J-A25037-22


unappealable order, it is incumbent on us to determine . . . whether the appeal

is taken from an appealable order.”). “Jurisdiction is purely a question of law;

the appellate standard of review is de novo and the scope of review plenary.”

Barak v. Karolizki, 196 A.3d 208, 215 (Pa. Super. 2018) (citation omitted).

       “‘An appeal lies only from a final order, unless permitted by rule or

statute.’   Generally, a final order is one that disposes of all claims and all

parties. See Pa.R.A.P. 341(b).” Interest of L.B., 229 A.3d 971, 975 (Pa.

Super. 2020).6

       The “collateral order doctrine” exists as an exception to the finality
       rule and permits immediate appeal as of right from an otherwise
       interlocutory order where an appellant demonstrates that the
       order appealed from meets the following elements: (1) it is
       separable from and collateral to the main cause of action; (2) the
       right involved is too important to be denied review; and (3) the
       question presented is such that if review is postponed until final
       judgment in the case, the claimed right will be irreparably lost.
       See Pa.R.A.P. 313.

       Our Supreme Court has directed that Rule 313 be interpreted
       narrowly . . . . To invoke the collateral order doctrine, each of the
       three prongs identified in the rule’s definition must be clearly
       satisfied.

Interest of L.B., 229 A.3d at 975 (citations omitted).

       Here, the Children contend that all three prongs of the collateral order

doctrine have been satisfied. First, they assert the first prong has been met

because their claim “presents a distinct legal issue ─ whether a trial court can


____________________________________________


6The Children did not dispute that the order at issue is not a final order for
appellate review purposes.


                                           -7-
J-A25037-22


tie all contact between a child and a parent to the parent’s random drug tests.”

The Children’s Brief at 11 (emphasis omitted). The Children state that the

order at issue “is clearly separable from the main cause of action” as “analysis

of this issue does not require [this Court] to analyze the adjudication of

dependency or the disposition.”      Id. at 13.   As for the second prong, the

Children argue that this appeal involves the complete denial of visits, and

therefore, it is a right too important to be denied review. Id. at 13. They

allege that the court imposed a condition “that eliminates contact altogether”

and such an act can have a significant effect on them. Id. at 14. Furthermore,

the Children state that the dependency court’s “reliance on the assertion that

Mother theoretically controls whether visits occur is misplaced because [they,]

the children[,] do not control whether Mother has negative drug test results,

and [they], not Mother, [are] asserting a right to visitation.” Id. at 16. Lastly,

as to the third prong, the Children maintain that the denial of visitation can

“ultimately affect a custody determination or even the terminal of parental

rights[,]” and thus, it is a right too important to be denied review. Id. at 17.

They state that “if review of the . . . court’s order is deferred until the time of

goal change or termination of parental rights, then the damage will already

be done[,]” and that “the purported damage is the destruction of the child-

parent bond.” Id. at 18. In support of their argument, they rely on Interest

of L.B. as instructive, and distinguish Interest of J.M.




                                       -8-
J-A25037-22


      In Interest of L.B., the juvenile court issued a permanency review

order, which suspended the father’ s visitation pending a recommendation by

the child’s therapist, and set a date for a subsequent permanency review

hearing.   Interest of L.B., 229 A.3d at 974-75.         A panel of this Court

determined the order was appealable under the collateral order doctrine. Id.

at 976-77. The Court determined the first prong was satisfied, where the

father’s challenge — to “the juvenile court’s decision to outsource to a

therapist the determination of when his visits with [the child] may or may not

resume” — was “clearly separable from and collateral to the main cause of

action.” Id. at 977. The Court further reasoned:

      [B]ecause this order resulted in the complete denial of visitation,
      it is both a “right . . . too important to be denied review,” and “if
      review is postponed until final judgment in the case, the claimed
      right will be irreparably lost.”          [See] Pa.R.A.P. 313(b).
      Accordingly, . . . this order satisfies both the second and third
      prongs of the collateral order doctrine.

Id. at 976.

      In Interest of J.M., the trial court permitted the children to visit the

mother in her home “provided that [the m]other and [the c]hildren all

submitted to a drug screen and tested negative for any illegal substances.”

In the Interest of J.M., 219 A.3d at 649 (record citation omitted).           The

mother and two of the children subsequently tested positive for drugs. The

court then issued an order prohibiting visits at the mother’s home, including

over winter holidays, if the mother or children tested positive for drugs. Id.

at 649-50. The mother then filed an appeal. Id. at 650.

                                      -9-
J-A25037-22


      As to the first prong, a panel of this Court acknowledged at length the

complicated nature of dependency matters, specifically visitation, and stated:

      We leave for another day the resolution of what constitutes the
      cause of action in a dependency matter, and whether a
      permanency review order placing restrictions on a parent's
      visitation is separable from the main cause of action, because the
      instant case is dispositive on the last two prongs of the collateral
      order test.

Interest of J.M., 219 A.3d at 660.

      The Court then opined:

             As noted above, the latter two prongs are importance of the
      right and irreparable loss. Pa.R.A.P. 313(b) (providing that “the
      right involved is too important to be denied review and the
      question presented is such that if review is postponed until final
      judgment in the case, the claim will be irreparably lost”). There
      is no question that a parent’s “constitutionally protected liberty
      interest” in visiting her dependent children is an important right;
      this is reflected by the requirement that when the permanency
      goal remains reunification, visitation should not be denied or
      reduced unless it poses a “grave threat” to the children. See In
      re C.J., 729 A.2d 89, 94 (Pa. Super. 1999). But the same cannot
      be said of a parent’s right to visit with her dependent children in
      her home regardless of the parent’s and/or children’s sobriety.
      Because [the c]hildren have been adjudicated dependent and [the
      m]other does not have custody of them, [the m]other does not
      possess an unfettered right to visit with [the c]hildren under any
      conditions. See In the Interest of T.D., Jr., 57 A.3d 650 (Pa.
      Super. 2012) (holding that juvenile court has discretion as part of
      its dispositional powers under the Juvenile Act to direct a parent
      to undergo a drug and alcohol evaluation before placing a
      delinquent child with the parent). Moreover, there is no indication
      in the record that [the m]other was denied the right to see [the
      c]hildren in any fashion, or was denied the right to visit with [the
      c]hildren in her home environment indefinitely. Accordingly, at
      this juncture, we conclude the right involved is not too important
      to be denied review.

            Turning to the third prong, irreparable loss, we acknowledge
      that the four days over the [winter] holiday at issue cannot be

                                     - 10 -
J-A25037-22


     recovered. But [the m]other’s right to home visits in general have
     not been irreparably lost at this point. The juvenile court explicitly
     told the parties at the hearing that it would revisit the issue. The
     order itself did not deny home visits indefinitely; it simply required
     [the m]other and [the c]hildren to be drug-free before visiting at
     [the m]other’s home. Most significantly, the permanency review
     hearing was continued for one month, meaning that the juvenile
     court would have the opportunity to address the issue again after
     hearing all of the most-up-to-date evidence in the case. Thus, we
     conclude that even if the first prong of the collateral order test
     could be met, the last two prongs are not met at the current time.

Interest of J.M., 219 A.3d at 660-61.

     Turning to the present matter, the dependency court relied on Interest

of J.M., and found the following:

            Under the second prong, the Court notes that Mother’s right
     to visit with [the Children] is conditioned upon her own actions,
     i.e., having clean urinalysis results. Thus, Mother can remedy the
     circumstances surrounding her visits at any time. It is clear to the
     Court that Mother is capable of doing so, as [OCY] submitted to
     the Court two (2) negative urinalysis results that were produced
     in addition to the five (5) positive urinalysis results. Therefore,
     Mother has only been denied the right to see [the Children] if she
     chooses to utilize controlled substances and/or alcohol prior to
     urinalysis testing and visits. Additionally, this matter will again be
     addressed at the next Permanency Review Hearing scheduled on
     May 2, 2022. Given the circumstances and Mother’s unwillingness
     to alleviate them, the right to visitation is not too important to be
     denied review.

            In turning to the third prong, while Mother may have missed
     visits with [the Children] due to her drug use, her right to visits,
     in general, has not been “irreparably lost.” Again, Mother can visit
     with [the Children] whenever she chooses to abstain from utilizing
     controlled substances and/or alcohol, specifically, in this instance,
     Fentanyl. Additionally, at the time the Court signed the Court
     Order in question, a Permanency Review Hearing was already
     scheduled for May 2, 2022, whereby at this time, the Court would
     again review Mother’s treatment plan, progress, and visitation.




                                    - 11 -
J-A25037-22


             Mother’s visits with [the Children] have not been eliminated.
       They have merely been conditioned on her own actions. Thus, the
       Court Order . . . does not constitute a final or collateral order for
       purposes of [a]ppeal and should be dismissed.

Dependency Ct. Op. at 4-5 (citations omitted).

       We agree with the court’s sound reasoning that Interest of J.M. is

controlling authority in this appeal. Contrary to the Children’s argument, the

court’s orders do not constitute a total suspension of visitation rights. Rather,

the court clearly stated that it “was not limiting Mother’s visitation, just

conditioning the visits on [her] sobriety” and “in the event that a positive urine

result is received, [M]other shall not have a visit until the next clean urine.”

Order, 2/28/22. While we sympathize with Children’s position, they had been

adjudicated dependent, and therefore, Mother did “not possess an unfettered

right to visit with [them] under any conditions.” See Interest of J.M., 219

A.3d at 661 (citation omitted.). Indeed, Mother tested positive for Fentanyl

at the time of the visits on multiple occasions. Moreover, the dependency

court pointed out that it did not deny the right to visitation indefinitely as it

stated it would revisit the issue at the next permanency hearing. As such, the

latter two prongs, importance of right and irreparable loss, have not been

met.7 See Interest of L.B., 229 A.3d at 975.




____________________________________________


7Like Interest of J.M., we decline to address the first prong of the collateral
order doctrine.


                                          - 12 -
J-A25037-22


       Furthermore, we note the instant order is distinguishable from the order

in Interest of L.B. In that case, there was a complete denial of visitation.

See Interest of L.B., 229 A.3d at 976-77. Accordingly, we conclude the

orders are not appealable pursuant to the collateral order doctrine, and thus,

we do not have jurisdiction to review Children’s appeal. See Pa.R.A.P. 313;

Interest of J.M., 219 A.3d at 661.8 Therefore, we quash Children’s appeal.

       Lastly, we turn to OCY’s motion to dismiss the appeal on the ground that

Mother’s parental rights have been involuntarily terminated. Because we lack

jurisdiction in this case, we deny the motion as moot.

       Appeal quashed. Motion to dismiss denied as moot.9

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/28/2022




____________________________________________


8 Based on our disposition, we need not address the Children’s remaining
claim.

9In light of the foregoing, the Prothonotary’s Office is directed to remove this
case from the A25-22 argument list, which is set for November 2, 2022.


                                          - 13 -